Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive as its central object is not worded similarly to the disclosed claims, namely with respect to the valve.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Pressure relief valve integrated in pivot pin of pump.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “resilient structure” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (KR20160112033A).
Claim 1:  Jung discloses a pump for dispensing lubricant to a system (paragraph 2), comprising a housing (110); an inlet (100H5) for inputting lubricant from a source 
Claim 2:  Jung further discloses that the pivot pin has a hollow interior (see Figs. 6 and 10), the pressure relief valve comprising a valve element (1210) having the pressure receiving surface slidably mounted in the hollow interior for movement in the opening and closing directions to open and close the pressure relief opening (Fig. 10).
Claim 3:  Jung further discloses that the pressure relief valve comprises a biasing spring (1220) mounted within the hollow interior and urging the pressure relief valve in the closing direction (Fig. 10).  
Claim 5:  Jung further discloses that the relief opening connects to a conduit fluidly communicated to a sump (Fig. 10, note sump which is in fluid communication with relief opening) of the pressurized lubricant.  
Claim 7:  Jung further discloses that the housing comprises a base and a cover (see Fig. 4), the pressure relief opening being formed through said cover (note opening in 100H3 for opening).  
Claim 8:  Jung further discloses that the control chamber extends from the pivot pin to a seal (Fig. 6, note seal adjacent to 111) spaced from the pivot pin.
Claim 9:  Jung further discloses that the pivot pin, the pressure relief valve, and the pressure relief opening are located at a juncture communicating the outflow path and the control chamber (see Fig. 10).
Claim 13:  Jung further discloses that the valve element has a rounded head for engaging within the relief opening (Figs. 7-8).
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (KR20180044699A).
Claim 1:  Cho discloses a pump for dispensing lubricant to a system, comprising a housing (Figs. 2-5); an inlet (500) for inputting lubricant from a source into the housing; an outlet (610) for delivering the lubricant to the system from the housing; a control slide (400) pivotable about a pivot pin (840) within the housing in a displacement increasing direction and a displacement decreasing direction to adjust displacement of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR20160112033A) in view of Osborne (US 970,348).
Claim 6:  Jung teaches the previous limitations.  Jung does not disclose that the pressure receiving surface is an annular shoulder surface on said valve element exposed to the pressurized fluid from the outflow path when the valve element is in the closed position thereof.  However, Osborne teaches a relief valve (Figs. 4-5) whose pressure receiving surface is an annular shoulder surface (Figs. 4-5, note ring-shaped flat portion at the base of 20 exposed to pressurized fluid) on said valve element exposed to the pressurized fluid from the outflow path when the valve element is in the closed position thereof.
Claim 14:  Jung and Osborne teach the previous limitations.  Osborne further teaches that the valve element has a rounded head (Fig. 4, note round head ring 51) for engaging within a relief opening (at 16), the annular shoulder defined adjacent the rounded head (Fig. 4).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR20160112033A) in view of Lancey (US 2,635,551).
Claim 4:  Jung discloses the previous limitations but is silent about any relief opening open externally to ambient atmosphere such that outflowing lubricant is discharged to the atmosphere.  However, Lancey teaches an arrangement in which a relief opening (52) is used which is open externally to ambient atmosphere (see col. 7, lines 15-20).  It would have been obvious before the effective filing date of the invention to a skilled artisan to release the outflowing lubricant of Jung to the atmosphere like Lancey in order to quickly reduce unwanted fluid and/or pressures.
10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR20160112033A) in view of Morton (US20170328363).
Claim 10:  Jung discloses the previous limitations but is silent about the pivot pin being press fit into a bore in the housing.  However, Morton teaches a pump in which its pivot pin (28) is press fit into a bore in the housing (see paragraph 40).  It would have been obvious before the effective filing date of the invention to a skilled artisan to utilize a press fit for the pivot pin as a way to prevent pin misalignment and secure the pin from becoming loose/separated which might cause damage/wear to associated vanes.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR20160112033A) as evidenced by GM Genuine Parts 8634097 (see https://www.amazon.com/ACDelco-8634097-Equipment-Automatic-Transmission/dp/B0016IACH6, which part was made first available on 3/20/2008).
Claim 11:  Jung teaches the previous limitations but is silent about dimensioning (>12mm) of an outer diameter of the valve element or an inner diameter of the hollow interior of the pivot pin.  As can be appreciated from GM Genuine Parts 8634097, pivot pins are well known to have diameters at .6 inches/15.5 mm (note product dimension thickness associated with the pivot pin) which diameter sizing would accommodate interior diameters.  It would have been obvious before the effective filing date of the invention to a skilled artisan to utilize a sizing of a pivot pin as shown by GM Genuine Parts 8634097 into the apparatus of Jung as it incorporates a known successful dimensioning already in use.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR20160112033A) in view of Someya (JP2012007640A).
Claim 12:  Jung discloses the previous limitations but does not disclose that the valve element has an axial through-hole.  However, Someya teaches a relief valve arrangement with a valve element that has an axial through-hole connected to an associated diaphragm chamber which allows for smoother operation of the valve, avoiding sudden opening/closing motions that can caused excessive wear.  It would have been obvious before the effective filing date of the invention to a skilled artisan to substitute Someya’s valve for that of Jung to provide for a relief valve that opens/closes in a smoother manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746